Citation Nr: 1024665	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  09-20 356	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a lumbar 
spine disability, and if so, whether the claim should be granted. 

2.  Entitlement to service connection for a right knee 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to September 
1990.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  

In August February 2010, the Veteran testified at a hearing 
before the undersigned Acting Veterans Law Judge.  A transcript 
of this hearing is of record.

Where the claim in question has been finally adjudicated at the 
RO level and not appealed, the Board has a jurisdictional 
responsibility to consider whether it was proper for a claim to 
be reopened, regardless of whether the previous action denying 
the claim was appealed to the Board.  Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001).  Thus, despite the various 
characterizations of the issue to reopen service connection for a 
lumbar spine disability throughout the appeals period, the Board 
must make an independent determination as to whether new and 
material evidence has been received to reopen the claim before 
reaching its merits.

The reopened claim of entitlement to service connection for a 
lumbar spine disability and the claim for service connection for 
a right knee disability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim for service connection for a lumbar spine 
disability was initially denied in a February 2000 unappealed 
rating decision.
2.  The evidence received since the February 2000 rating decision 
relates to a necessary element of service connection that was 
previously lacking, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen service 
connection for a lumbar spine disability.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for a lumbar spine disability 
was initially denied in a February 2000 rating decision.  The RO 
found that the evidence of record, consisting of service 
treatment records, did not establish the presence of a current 
disability or a nexus between the Veteran's in-service complaints 
of back pain and a current back condition. 

A claim which has been finally denied in an unappealed rating 
decision or Board decision may not thereafter be reopened and 
allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The 
exception to this rule is 38 U.S.C.A. § 5108, which provides that 
if new and material evidence is presented or secured with respect 
to a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence previously of record, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  In deciding whether 
new and material evidence has been submitted the Board looks to 
the evidence submitted since the last final denial of the claim 
on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence added to the record since the February 2000 rating 
decision includes private treatment records of physical therapy 
for lumbar segmental dysfunction and a September 2007 private MRI 
report indicating a very minimal lumbar disc bulge.  In addition, 
the Veteran has submitted an April 2008 letter from his private 
physician that includes a medical opinion linking the Veteran's 
current back pain and spasms to his back sprain during active 
duty service.  This additional evidence pertains to elements of 
service connection that were previously lacking and is clearly 
material.  Thus, the claim is reopened, though subject to 
additional development on remand.  

Given the favorable nature of the Board's decision to reopen the 
claim, the Board concludes that further discussion of this new 
and material claim-with respective to VA's duties to notify and 
assist the claimant pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA)-is not necessary.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126, and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a lumbar spine disability 
is reopened; to that extent only, the appeal is granted. 





REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The threshold for 
getting an examination under the VCAA is low.  McLendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006).

In March and April 2008 letters, the Veteran's private physicians 
opined that his current right knee and low back disabilities were 
related to in-service treatment for inflammatory arthritis and a 
thoracolumbar strain.  As the record contains competent evidence 
that the Veteran's current disabilities may be associated with 
active service, a remand is necessary to allow for the scheduling 
of a VA examination to determine the nature and etiology of the 
claimed conditions.  

Furthermore, during the February 2010 hearing, the Veteran 
testified that he knew of additional pertinent private treatment 
records that had not yet been associated with the claims folder. 
VA has a duty to obtain relevant records of treatment performed 
by private physicians.  See Massey v. Brown, 7 Vet. App. 204 
(1994).  Following the hearing, the record was held open for 30 
days to allow for the submission of such evidence by the Veteran 
or his representative, but the only additional records received 
was a duplicate of the April 2008 letter from the Veteran's 
private physician.  The April 2008 letter indicates that the 
Veteran began treatment for his chronic knee and low back pain at 
the Betton Clinic in Little Rock in the early 1990s, soon after 
his discharge from active duty.  However, the claims folder only 
currently contains records from this facility dated from 1998.  
Therefore, upon remand, the Veteran should be contacted and asked 
to complete a medical release authorizing VA to obtain any 
outstanding records of private treatment, including records of 
treatment at the Betton Clinic dating from 1990.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask that he 
complete medical releases for any private 
health care providers not currently 
associated with the claims folder, 
including records from the Betton Clinic 
and Dr. Wijewardane dated from 1990 to 
1998.  

2.  After securing any necessary release 
forms, with full address information, all 
records of reported medical treatment 
should be requested.  All records obtained 
pursuant to this request must be included 
in the Veteran's claims file.  If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.
. 
3.  Then, the Veteran should be afforded a 
VA orthopedic examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed right 
knee and low back disabilities.  The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction with 
the examination.  

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file, including the 
service treatment records and the medical 
opinions in support of the claims, as well 
as the Veteran's own lay history, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not (e.g., a 50 percent or greater 
probability) that any diagnosed right knee 
and low back disabilities are etiologically 
related to any incident of the Veteran's 
active service, including the diagnoses of 
probable gonococcal arthritis in May 1989 
and a thoracolumbar strain in February 
1990.  

A complete rationale should be provided for 
all expressed opinions and conclusions in a 
typewritten report.

4.  After completion of the above 
development, the Veteran's claims for 
service connection for right knee and 
lumbar spine disabilities should be 
readjudicated.  If the determination of 
either claim remains adverse to the 
Veteran, he and his representative should 
be furnished with a Supplemental Statement 
of the Case and given an opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


